Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Searcy (Reg. No. 53,574) on 5/28/21.

The application has been amended as follows: 
Amend claim 1:

1.  One or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon, that, when executed by a server perform a method for providing an interactive healing environment to a patient, the method comprising: 
receiving, by the server communicating through computer network with a client device and with one or more medical devices via a bus component, an identification of the patient; 
receiving, by the server, an identification of one or more medical devices associated with the patient, wherein the one or more medical devices are connected to the bus component; 
receiving, by the server, an identification of a set of healthcare services provided by a healthcare facility; 
associating, by the server, the identification of the patient, the one or more medical devices, and the set of healthcare services provided by a healthcare facility to one another for a period of time determined by a treatment of the patient in the healthcare facility and continuously receiving data from ; 
maintaining, by the server, a patient to medical devices association by associating the identification of the patient and the one or morePage 2 of 104820-9167-2283 viApplication No. 15/394,222Attorney Docket No. 27098.268609 Response Filed 02/04/2021Reply to Office Action of: 11/20/2020medical devices until an occurrence of a disassociation event is detected by the bus component, wherein the one or more medical devices is connected to the bus component and the patient to medical devices association is maintained during a period of time in which a device heartbeat of the one or more medical devices is detected by the bus component, wherein the disassociation event is detected when the device heartbeat of the one or more medical devices is not detected for a predetermined period of time; 
sending out, by a device messaging service, a notice of a disconnect event as the one or more medical devices deregisters or disconnects from the bus component and terminating sending the device heartbeat of the one or more medical devices to one or more components; 
customizing, by the server, a set of system services that are accessed by the patient via the client device, wherein the set of system services enables the patient to interact with a set of modules that include at least one of information module, a care team module, an education module, a scheduling 
providing, by the server, the set of system services to a user interface of the client device in real-time wherein the patient retrieves and inputs information by using the set of system services.

Amend claim 10:
10. The computer-readable storage media of claim 6, further comprising alerting a healthcare facility management team and the people who give care to the patient when positive feedback information provided by the patient falls below a predetermined threshold.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to one or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon, that, when executed by a server perform a method for providing an interactive healing environment to a patient.
The closest prior art of record, Wilkinson et al. (US 2001/0034615 A1) teach receiving an identification of the patient; receiving the identification of one or more medical devices; receiving the identification of a set of healthcare services provided by a healthcare facility; associating the patient, the one or more medical devices, and the set of healthcare services provided by a healthcare facility to one another for a period of time determined by a treatment of the patient in the healthcare facility; customizing a set of system services that are accessed by the patient wherein the set of system services enables the patient to interact with a set of modules that include at least one of information module, a care team module, an education module, a scheduling module, a health records module and a 
“Software Quality Lessons from Medical Device Failure Data” reference teaches detecting faults (see at least abstract).
CA 2281835 A1 reference teaches detecting of disconnection of medical device (see at least abstract).
However, the closest prior art of record does not teach or fairly suggest the patient to medical devices association is maintained during a period of time in which a device heartbeat of the one or more medical devices is detected by the bus component, wherein the disassociation event is detected when the device heartbeat of the one or more medical devices is not detected for a predetermined period of time; sending out, by a device messaging service, a notice of a disconnect event as the one or more medical devices deregisters or disconnects from the bus component and terminating sending the device heartbeat of the one or more medical devices to one or more components.
Dependent claims 2-10 incorporate the allowable subject matter of claim 1, through dependency, and are also allowable for the same reasons.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, the invention, as currently claimed, recites a specific improvement because the claim recites a combination of additional elements including maintaining the connection of the medical device to the bus component and an association between the patient, the healthcare facility and the medical device during a time period based on a device heartbeat of the medical device being detected by the bus component, continuously receiving information from the medical device while it is connected to the bus component, and sending out, by a device messaging service, a notice of a disconnect event as the one or more medical devices deregisters or disconnects from the bus component and terminating sending the device heartbeat of the one or more medical devices to one or more components. Therefore, the combination of additional elements in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686